Citation Nr: 0607587	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-28 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to an initial rating in excess of 0 percent 
for patellar tendonitis of the left knee.  

2.	Entitlement to an initial rating in excess of 10 percent 
for a hiatal hernia.  



ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from June 1983 to June 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's left knee has a full range of motion.  

2.  The veteran's hiatal hernia is not manifested by 
persistently recurrent epigastric distress productive of 
considerable impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 0 percent for 
patellar tendonitis of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5260 (2005); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

2.  The criteria for an evaluation in excess of 10 percent 
for a hiatal hernia are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.159, 3.321, 4.10, 4.114, Diagnostic Code 7346 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The agency of original jurisdiction (AOJ) sent letters to the 
veteran providing the notice required by § 5103(a) and 
§ 3.159(b) in April 2003 for a claim for service connection 
and February 2004 for the claim for an increased initial 
rating.  The VA has also done everything reasonably possible 
to assist the veteran with respect to his claim for benefits, 
such as obtaining service medical records, and providing a VA 
examination in June 2003.  

The veteran is currently rated at 0 percent under Diagnostic 
Code (DC) 5260 for his patellar tendinitis of the left knee.  
A June 2003 VA examination record reports that the examiner 
found the veteran's knee joints were satisfactory, there was 
no tenderness or effusion, and the range of motion was full, 
although there was some crepitation.  The record notes the 
veteran complained of an occasional aching pain, especially 
with heavy activity, repeat squatting or bending, but the 
record has no notation of pain upon movement or resulting 
functional loss warranting a compensable rating under 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  A 10 percent rating 
under DC 5260 requires a limitation of flexion to 45 degrees.  
The veteran's range of motion is full; consequently, a higher 
rating is not warranted under DC 5260.  There is likewise no 
evidence that a rating under an alternative DC is warranted.  

The veteran is also rated at 10 percent under DC 7346 for a 
hiatal hernia.  A rating of 30 percent is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  There is only one record recording a complaint of 
pain related to the veteran's hiatal hernia and only one 
record, a different date, recording a complaint of difficulty 
swallowing.  There is no evidence, nor any allegation, that 
either symptom has recurred.  There is also no evidence of 
recurrent regurgitation.  A 30 percent rating requires that 
all of the listed symptoms are present and recur often enough 
as to result in a considerable impairment of health.  The 
veteran has not alleged his health is considerably impaired, 
nor has he alleged recurring episodes of any of the symptoms 
save pyrosis.  In addition, the veteran reported in his June 
2003 examination that he can generally prevent any symptoms 
from recurring.  Consequently, a rating in excess of 10 
percent is not warranted under DC 7346.  In addition, the 
evidence does not suggest a rating under an alternative DC.  




ORDER

An initial rating in excess of 0 percent for patellar 
tendonitis of the left knee is denied.

An initial rating in excess of 10 percent for a hiatal hernia 
is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


